Citation Nr: 0203131	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

What evaluation is warranted for right (major) elbow bone 
fragment and lateral epicondylitis, from February 12, 1998?

(The issue of entitlement to service connection for a lumbar 
disorder will be the subject of a decision to be released at 
a later date.)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1990 to August 1992.

This appeal arises from an August 1998 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which granted 
service connection for right (major) elbow bone fragment and 
lateral epicondylitis effective from February 12, 1998.  This 
disorder was evaluated as noncompensable.  The veteran 
appealed.  In October 2001, the evaluation was increased to 
10 percent effective from February 12, 1998.  The veteran 
continued his appeal.

Regarding the issue of entitlement to service connection for 
a low back disability, the Board of Veterans' Appeals (Board) 
has determined that additional development is required 
pursuant to authority set forth at 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

In his substantive appeal of July 1999, the veteran requested 
a hearing before a member of the Board.  This hearing was 
scheduled for late January 2002, however, he failed to 
appear.

At his May 2000 hearing the veteran testified that he had 
been diagnosed with carpal tunnel syndrome.  When asked the 
cause of this condition he responded that physicians told him 
that it could have resulted from his wrist compensating for 
his disabled arm.  This testimony raises an implied claim of 
entitlement to secondary service connection for carpal tunnel 
syndrome.  This issue, however, has yet to be addressed by 
the RO, and it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  Since February 12, 1998, the veteran's right elbow 
disability has not been characterized by ankylosis, a 
limitation of forearm flexion to 90 degrees, a limitation of 
forearm extension to 75 degrees, or a loss of pronation with 
motion lost beyond the last quarter arc.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent disabling is not 
warranted for right (major) elbow bone fragment and lateral 
epicondylitis from February 12, 1998.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 
4.71a, Codes 5003, 5015, 5205, 5206, 5207, 5208, 5213 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first complained of a right elbow problem 
inservice.  These complaints continued periodically 
throughout the remainder of his service.  At his June 1992 
separation examination he reported a history of a painful 
elbow.  The veteran was noted to have an inability to perform 
certain motions with his right arm due to his elbow disorder.  
On examination, his upper extremities were evaluated as 
abnormal due to right elbow overuse syndrome.  A June 1992 
orthopedic consultation noted that the right elbow symptoms 
had remained unchanged with aggravating pain when lifting 
more than 75 pounds.  Right elbow range of motion was limited 
to five degrees extension.  The examiner determined that the 
veteran would not benefit from arthroscopic surgery and 
instructed him not to lift weight 75 pounds or greater 
without assistance.

At an April 1998 VA general medical examination the veteran 
complained of recurrent right elbow pain and swelling.  He 
asserted that he had shooting pain into his hand along the 
ulnar nerve, to include shooting pain to the fourth and fifth 
fingers, and a limitation of elbow extension and flexion.  
The examiner noted that the veteran had been seen in a 
private emergency room earlier that month for elbow pain with 
fluid accumulation and decreased motion.  This was treated 
with a steroid injection.  

On examination, the veteran was noted to be right-handed.  He 
was able to flex the right elbow to 130 degrees, but 
complained of tenderness.  The veteran was unable to touch 
his shoulder on the right side.  Extension of the right elbow 
was to 180 degrees.  Internal and external rotation was to 90 
degrees.  There was tenderness over the ulnar nerve and at 
the inner side of the elbow.  Neurologically the right ulnar 
nerve was tender.  The diagnoses were magnetic resonance 
imaging evidence of a right elbow bone fragment, and 
recurrent right elbow effusion, swelling, decreased flexion, 
decreased extension, and ulnar tenderness. 

VA outpatient records dated from 1998 to 2000 reported 
treatment of the veteran's right elbow complaints.  On 
initial evaluation in July 1998, there was elbow tenderness 
but a full range of motion.  There was no erythema or 
swelling.  The veteran was seen for an orthopedic 
consultation in January 1999.  He complained of pain, aching, 
and burning in his fingers.  The veteran asserted that these 
symptoms would wake him from sleep about every fourth night.  
He also complained of frequent numbness in the right hand 
along the medial distribution.  The veteran requested that a 
bone chip be removed from his right elbow.  Neurological 
tests at the wrist and fingers were positive, however, such 
testing at the elbow was negative.  The impression was carpal 
tunnel syndrome.

The veteran received follow-up care in March 1999 at the VA 
orthopedic clinic.  He complained of right hand numbness, and 
right elbow pain and clicking for years.  Examination 
revealed no hand atrophy, a full range of motion, and a 
negative Tinel's sign.  An electromyograph (EMG) revealed a 
practically normal right upper extremity study with no signs 
of cervical radiculopathy, compression neuropathy, or 
myopathy.  The impression continued to be mild carpal tunnel 
syndrome.  

By May 1999, it was reported that an interim EMG had not 
found evidence of right upper extremity carpal tunnel 
syndrome.  Still, the veteran complained of right hand 
numbness, soreness, and tingling after a full day of manual 
labor, however, his symptoms reportedly improved with 
prescribed treatment.  On examination, sensation was intact, 
motor strength was 5/5, and there was no wasting.  
Neurological testing was negative.  The impression was 
equivocal examination and history for right carpal tunnel 
syndrome.  

The veteran was afforded VA neurologic and orthopedic 
examinations in May 2000.  On neurologic examination, the 
veteran complained of pain, numbness, and limitation of 
motion in the right arm and hand.  Except for a limitation of 
full extension in the right elbow, the neurological 
examination was completely normal.  It was also found that 
the EMG study of March 1999 was within normal limits.  The 
impression was that the veteran did not suffer with a 
neurological condition.

On orthopedic examination, the veteran complained of a 
decreased range of right elbow motion due to pain.  He noted 
increased pain during weather changes, and asserted that 
heavy lifting and frequent bending of the joint bothered him.  
He reported flare-ups but these episodes had never resulted 
in time lost from his work.  On examination right elbow range 
of motion was to 140 degrees of flexion.  The veteran lacked 
15 degrees of full extension.  Pain was reported at the 
extremes of motion.  The right forearm was able to supinate 
and pronate to 90 degrees.  There was no wasting of the upper 
or lower right arm, and right arm musculature appeared normal 
compared to the left arm.  The veteran's functional ability 
was tested by doing curls with the arms using an eleven pound 
weight.  Twenty repetitions on either side failed to indicate 
any increased limitation.  X-ray of the right elbow revealed 
some early degenerative changes, and a 1 x 0.5 centimeter 
piece of bone anterior to the elbow joint.  The examiner felt 
this was the result of arthritis.  The diagnosis was right 
elbow arthritis.  

At his May 2000 hearing the veteran testified that he was 
right-handed, and that at times he experienced weakness, pain 
on motion, swelling, and tenderness about the right elbow.  
He claimed that sometimes repetitive motion would cause pain 
in the right elbow.  The veteran acknowledged that his VA 
physicians had told him that he suffered with carpal and 
ulnar tunnel syndromes.  He noted that his right elbow 
symptoms were usually controlled by anti-inflammatory 
medication.  The last reported flare-up was in 1998.  At that 
time the elbow swelled to the size of a softball causing a 
very limited range of motion.  He testified that this episode 
was treated in the emergency room of a private hospital were 
he was given a cortisone injection.  The symptoms were 
alleviated over a matter of days.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a).  This has 
included requesting pertinent evidence from the veteran and 
other identified sources.  The veteran requested a hearing 
before VA, and presented evidence and argument at such a 
hearing in May 2000.  In January 2002, the Board received 
directly from the veteran and his representative copies of 
his medical records from an unidentified correctional 
facility.  As these records were received directly from the 
veteran, no further notice to him is required prior to VA 
adjudication.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 20.903).  Waiver of RO 
consideration of these latter records is unnecessary because 
they do not pertain to the elbow claim. 

VA has obtained all pertinent medical and treatment records 
identified by the veteran regarding the treatment of his 
right elbow disability.  While there are medical records from 
correctional facilities, and in connection with Workers' 
Compensation claims that are not of record, the veteran has 
clearly attributed this medical treatment to his currently 
non service connected low back disorder.  Therefore, these 
records would not be pertinent.  

At his May 2000 hearing the veteran testified that he was 
treated in a private emergency room for a flare-up of his 
right elbow disability in 1998.  These records are not 
contained in the claims file.  However, the veteran indicated 
that he had given copies of these records to one of his VA 
examiners.  A review of the April 1998 VA examination report 
clearly indicates that this physician reviewed these records 
and provided a detailed description of their content.  Thus, 
this medical history was reviewed by the April 1998 VA 
examiner and permanently recorded for review of subsequent 
examiners.  The April 1998 examiner's description of this 
treatment is consistent with the veteran's later testimony.  
Therefore, securing the actual copies of this treatment would 
be pointless and needlessly delay adjudication of this claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

VA has conducted multiple VA compensation examinations in 
recent years which have discussed the veteran's right elbow 
disability and its symptomatology.  The May 2000 orthopedic 
examiner provided sufficient evidence regarding any increased 
functional impairment due to pain, weakness, fatigue, and/or 
incoordination to allow the Board to make appropriate 
determinations, as discussed below, on the level of 
disability required by 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As these 
opinions were based on an examination of the veteran and a 
review of his medical history they are adequate for rating 
purposes.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(VCAA) became law in the fall of 2000, approximately three 
months prior to the preparation of the last supplemental 
statement of the case (SSOC) in February 2001.  The record is 
clear, however, that VA has made substantial attempts to 
assist the veteran in this case that are in compliance with 
the provisions of VCAA.  This includes obtaining the medical 
records discussed above, VA examinations that elicited 
opinions regarding the severity of the veteran's disability, 
providing the appellant and his representative with the 
opportunity for a hearing, and providing them with the 
applicable laws/regulations, as well as reasons/bases for its 
denial in the statement of the case (SOC) of June 1999 and 
subsequent SSOC.  

Further, the veteran and his representative were notified by 
letter of July 2001 about the enactment of the VCAA, the 
evidence VA had obtained, and the evidence that the veteran 
should submit.  Based on these facts, the Board determines 
that no reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. § 5103A.  In addition, as the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on his behalf, and availed 
themselves of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's claim for a higher evaluation for a right elbow 
disorder is an original claim that was placed in appellate 
status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.

The veteran's right elbow disorder is currently evaluated as 
10 percent disabling under Diagnostic Codes 5015 and 5206.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5015 new benign bone 
growths will be rated on limitation of motion of affected 
parts as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, (hypertrophic 
or osteoarthritis) established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 a limitation of 
the major forearm flexion to 90 degrees warrants a 20 percent 
rating.  A limitation of forearm flexion to 100 degrees 
warrants a 10 percent rating.

Looking at alternative Diagnostic Codes the Board notes that 
under 38 C.F.R. § 4.71a, Diagnostic Code 5205, favorable 
ankylosis of the major elbow at an angle between 90 degrees 
and 70 degrees warrants a 40 percent rating.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207, a limitation of the major 
forearm extension to 75 degrees warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, when forearm 
flexion is limited to 100 degrees and extension is limited to 
45 degrees a 20 percent rating is in order.  Finally, under 
38 C.F.R. § 4.71a, Diagnostic Code 5213, when pronation is 
lost beyond the last quarter arc, with the hand not 
approaching full pronation, a 20 percent rating is warranted 
for the major arm.  

A review of the evidence indicates that the veteran's 
subjective complaints include limitation of motion, pain on 
motion, swelling, tenderness, a pinched nerve, and 
exacerbations of these symptoms with repeated use or heavy 
lifting.  While the veteran has claimed that his right elbow 
disability has caused a neurological disorder or "pinched 
nerve", both EMG tests and the latest VA neurological 
examination of May 2000 have ruled out any neurologic 
disorder associated with the right elbow.  Further, 
examinations in May 1999 and May 2000 clearly ruled out any 
right arm atrophy.

The objective medical evidence corroborates the claim that 
the veteran suffers with limitation of motion, pain, and 
occasional swelling associated with the right elbow.  During 
the period from February 12, 1998, there also is objective 
evidence of a single, very short term exacerbation of these 
symptoms in April 1998.  Even then, however, a normal range 
of motion was shown on examination a few days later that very 
same month.  Moreover, a VA examiner in May 2000 attempted to 
simulate repetitive motion fatigue with weights in order to 
ascertain any functional loss on use, however, no increased 
disability or flare up was objectively discernable.  

Simply put, even at its most disabling, the veteran's right 
elbow disorder since February 12, 1998, has never objectively 
been manifested by signs of ankylosis, a limitation of 
forearm flexion to 90 degrees, a limitation of forearm 
extension to 75 degrees, a loss of pronation beyond the last 
quarter arc with the hand unable to approach full pronation, 
or by a combination of flexion limited to 100 degrees and 
extension limited to 45 degrees.  As such an increased 
evaluation at any time since February 12, 1998, is not in 
order.

According to the SOC of June 1999, the RO considered whether 
the veteran's right elbow disability should be considered for 
an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  That regulation provides that in an 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

While the veteran sought emergency room treatment for an 
exacerbation of his right elbow disorder on one occasion in 
April 1998, there is no evidence this episode resulted in 
hospitalization.  Thus, there is no medical or lay evidence 
that the veteran was hospitalized for his right elbow 
disorder during the term since February 12, 1998.  In 
addition, the veteran has never claimed that his right elbow 
disability resulted in any significant loss or time away from 
work.  While the veteran has filed Workers' Compensation 
claims for injuries, these injuries appear, based on his own 
statements and the private medical records, to be the result 
of a low back disability.  Thus, the Board finds no basis 
under the criteria of 38 C.F.R. § 3.321(b)(1) to refer the 
veteran's claim for an extra-schedular evaluation.  The level 
of disability shown in the right elbow is considered in his 
current compensation award.

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence indicates that 
the veteran's right elbow disability is characterized by 
pain, occasional swelling, and mild limitation of motion.  A 
preponderance of the service and post-service medical 
evidence establishes that the level of disability associated 
with the veteran's right elbow has remained constant since 
February 12, 1998.  Therefore, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a right elbow disorder at any time since February 12, 1998.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation in excess of 10 percent disabling for right 
(major) elbow bone fragment and lateral epicondylitis, from 
February 12, 1998 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

